Case 0:19-cv-61240-RS Document 56 Entered on FLSD Docket 04/06/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-61240-CIV-SMITH

 MELVIS CHRISTOPHER, et al.,

       Plaintiffs,
 v.

 RESIDENTIAL REALTY SERVICES CORP.,

       Defendant.
 _______________________________________/

         ORDER AFFIRMING REPORT AND RECOMMENDATION
       This matter is before the Court on Magistrate Judge Alicia O. Valle’s Report

 and Recommendation to District Judge [DE 52] and Plaintiffs’ Objections to the

 Report and Recommendation [DE 53]. In the Objections, Plaintiffs rely on a case

 from the Second Circuit to argue that judicial review and approval of a Rule 68 offer

 of judgment is not required for an accepted offer of judgment in a Fair Labor

 Standards Act case. Plaintiffs fail to cite an Eleventh Circuit case or to explain how

 their position comports with Lynn’s Food Stores, Inc. v. United States, 679 F.2d

 1350 (11th Cir. 1982) and the opinions of courts in this circuit that have found

 judicial review and approval appropriate. Upon consideration, it is

       ORDERED that the Report and Recommendation [DE 52] is AFFIRMED

 AND ADOPTED:

           1. Plaintiffs’ Objections [DE 53] are OVERRULED;
Case 0:19-cv-61240-RS Document 56 Entered on FLSD Docket 04/06/2020 Page 2 of 2




           2. The Court RESERVES RULING on Plaintiffs’ Notices of Acceptance

 of Offer of Judgment [DE 49 & 50]; and

           3. No later than April 13, 2020, Plaintiffs shall file the required

 supplemental material, consistent with the Report and Recommendation.

           4. This case is administratively CLOSED pending review of the offer and

 acceptance.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of April,

 2020.




 cc: counsel of record
